Citation Nr: 1714511	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  15-37 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Patricia Servaes, Agent


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2014 administrative decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) at the Regional Office (RO) in St. Paul, Minnesota.  In that decision, the PMC denied entitlement to nonservice-connected pension benefits, including special monthly pension (SMP) based on the need for aid & attendance because the Veteran's countable income and net worth exceeded the minimum countable income for receipt of nonservice-connected pension benefits.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In March 2017, the Board received a motion to advance this case on the docket based on the Veteran's advanced age of 84 years.  As the Veteran is over 75 years of age, that motion is granted pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDING OF FACT

The Veteran's countable income for VA purposes, as far as can be determined, has exceeded the applicable income limits for the receipt of VA nonservice-connected pension benefits.


CONCLUSION OF LAW

The criteria for entitlement to VA nonservice-connected pension benefits have not been met as a result of excessive countable income and net worth.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  By correspondence dated in June 2014, VA notified the Veteran of the information needed to substantiate and complete his claim for nonservice-connected pension.  It is not alleged that notice was less than adequate.  See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Further, under 38 U.S.C.A. § 5103A, VA made reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for nonservice-connected special monthly pension benefits.  The PMC obtained the pertinent Social Security Administration information and requested the Veteran to furnish additional information concerning his income and his unreimbursed medical expenses.  Although over the course of the appeal the Veteran has submitted various documents reflecting income, assets, and medical expenses, he was not responsive to requests for specific information made by the PMC.  See May 2016 correspondence to the Veteran.  In that regard, it is noted that VA's duty must be understood as a duty to assist veterans in developing claims, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  He has not identified any additional pertinent evidence for the PMC to obtain on his behalf.  Further, as the decision regarding whether the Veteran's entitlement to VA nonservice-connected pension benefits is not based on medical evidence but on income, net worth, and medical expense information, a medical examination or medical opinion is not required under 38 C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that VA's duty to assist is met. 

The Veteran asserts that he is entitled to nonservice-connected pension benefits.  Disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.  Pension is also payable to each veteran of a period of war who is 65 years of age or older and who meets the service requirements of 38 U.S.C.A. § 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section.  38 U.S.C.A. § 1513. 

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

Under the law, the maximum annual rate of Improved (nonservice-connected) Pension (MAPR) payable to a veteran varies according to the number of dependents.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.273.  The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23. 

The maximum annual rate of pension is established by statute every year and is reduced by the veteran's countable annual income.  "Annual income" includes the veteran's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual income of each child of the veteran in his custody or to whose support the veteran is reasonably contributing.  38 C.F.R. § 3.23(d)(4). 

Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which it was received unless it is specifically excluded by regulation.  38 C.F.R. §§ 3.271, 3.272.  The maximum annual rates of improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  Each increase of the maximum annual rates of improved pension under 38 U.S.C.A. § 5312 is published in the "Notices" section of the Federal Register.  38 C.F.R. § 3.23(a). 

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension:  welfare; maintenance; VA pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid (in excess of five percent of the MAPR).  

Income from SSA disability benefits is not specifically excluded under 38 C.F.R. § 3.272 and is included as countable income.  Pension shall be denied or discontinued when the corpus of the estate of the veteran, and of the veteran's spouse, are such that under all the circumstances, including consideration of the annual income of the veteran, the veteran's spouse, and the veteran's children, it is reasonable that some part of the corpus of such estates be consumed for the veteran's maintenance.  38 C.F.R. § 3.274(a).  

The VA Adjudication Procedure Manual provides that if a beneficiary is maintained an assisted-living facility because the individual needs to live in a protected environment, all unreimbursed fees paid to the institution for custodial care ("room-and-board") and medical or nursing care are deductible expenses, as long as a licensed physician certifies that the individual has a medical condition that makes such a level of care necessary, or VA has determined the individual is entitled to aid and attendance or housebound benefits..."  M21, Part V, Subpart iii, Chapter 1, Section G.3.l.

Additionally, if VA has rated the disabled person entitled to Aid and Attendance or Housebound, deductible medical expenses include all fees paid to an in-home attendant as long as the attendant provides medical or nursing services for the disabled person.  The attendant does not have to be a licensed health professional.  Services which are beyond the scope of personal care of the disabled person and maintenance of the disabled person's immediate environment, however, may not be allowed.  Examples of medical services are physical therapy, administration of injections, placement of indwelling catheters, and the change of sterile dressings.  Examples of nursing services are assisting an individual with bathing, dressing, feeding, and other activities of daily living.  M21-1, Part V, Subpart iii, Chapter 1, Section G.3.o.  

If VA has not rated the disabled person as entitled to A&A or Housebound, or if there is no evidence of record that a licensed physician has stated that a dependent or other relative requires an in-home care attendant, expenses paid to an in-home attendant are deductible only if the attendant is a licensed health professional.  All reasonable fees paid to the licensed health professional for personal care of the disabled person and maintenance of the disabled person's immediate environment may be allowed.  This includes such services as cooking and housecleaning for the disabled person.  M21, Part V, Subpart iii, Chapter 1, Section G.3.p.  

It is not necessary to distinguish between medical and nonmedical services. However, services that are beyond the scope of personal care of the disabled person and maintenance of the disabled person's immediate environment may not be allowed.  

As a general rule, all family income shall be counted in determining entitlement to pension, including the income received by a dependent spouse.  The MAPR benefits for a veteran with one dependent are $16,051.00, effective December 1, 2011; $16,324.00, effective December 1, 2012; $16,569.00, effective December 1, 2013; $16,851.00, effective December 1, 2014; and $16,902.00, effective December 1, 2016.  38 C.F.R. § 3.23(a)(3); see VA Adjudication Procedures Manual M21-1, Part I, Appendix B.  

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran with one dependent for unreimbursed medical expenses, to the extent that such amounts exceed five (5) percent of the applicable maximum annual rate of pension for the veteran.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).  Thus, effective December 1, 2011, only those unreimbursed medical expenses in excess of $802.00, which is 5 percent of the maximum annual pension rate of $16,051.00, may be used to reduce total income.  Further, effective December 1, 2012, unreimbursed medical expenses exceeding $816.00 may reduce total income; effective December 1, 2013, unreimbursed medical expenses exceeding $828.00 may reduce total income; effective December 1, 2014, unreimbursed medical expenses exceeding $842.00 may reduce total income; and effective December 1, 2016, unreimbursed medical expenses exceeding $845.00 may reduce total income.  

Under the aid and attendance rate, a veteran with one dependent must have had yearly income of less than $24,239.00 effective December 1, 2011; yearly income of less than $24,652.00 effective December 1, 2012; yearly income of less than $25,022.00 effective December 1, 2013; yearly income of less than $25,448.00 effective December 1, 2014; and yearly income of less than $25,525.00 effective December 1, 2016.

Here, the Veteran had honorable service during the Korean conflict, and he is currently 84 years of age.  He is married and has one dependent, his spouse.  

The Veteran's informal pension claim was received in December 2013.  The Veteran subsequently submitted a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, completed by a private physician on January 10, 2014.  This was submitted along with a formal claim for pension benefits, received in May 2014.  

With respect to monthly and annual income, the VA 21-527EZ claim form reflects the following amounts reported by the Veteran:  $2,938.00 per month (or $35,256.00 per year) in retirement income; and, and expected $239.00 over the following year in total dividends.  Regarding net worth, the Veteran reported two interest bearing bank accounts containing $32,524.30, and $13,941.20, respectively.  The Veteran reported owning property held for sale worth $37,500.00.  His reported expenses included $433.63 per month for supplemental medical insurance, and $5,040.00 per month for in-home care.

He did not report income from Social Security.  

Based on the above reported income and expenses, as well as the Veteran's age, the PMC prepared a VA Form 21-5427, Corpus of Estate Determination in June 2014.  At that time, the Veteran was age 81, and his life expectancy was calculated as 7.5 years.  Based on the Veteran's reported assets, monthly retirement income and interest, as well as his medical and insurance expenses, the PMC determined that the Veteran and his spouse had sufficient funds to meet their financial obligations at that time.  The monthly net income was calculated as -$2,515.72.  (Monthly income of $2,957.91 less monthly expenses of $5,473.63).  However, it was noted that the Veteran's assets were sufficient to cover expenses for 33.38 months (2.66 years).  If granted SMP, the Veteran would be at a maximum rate of $2,085 per month based on expenses, and net worth would not be depleted for more than 109 years.  Accordingly, the Veteran's net worth was a bar to benefits.  

The June 2014 administrative decision explained that the Veteran's net worth was $83,965.50, based on the sum of the cash in his two interest-bearing bank accounts and real property value noted above.   In addition, the PMC counted his monthly retirement income and annual interest as totalling $2,957.91; and, subtracted the cost of the private supplemental medical insurance and the cost of in-home care as deductible expenses totalling $5,473.63.  The Veteran was notified that the law does not allow VA to pay pension when there are enough assets to pay living expenses; and, the Veteran's net worth (value of financial assets) was found to be sufficient to meet living expenses at that time.  Although the primary residence is not considered in determining net worth, the PMC did consider whether other owned property can be readily converted into cash at no substantial sacrifice; the Veteran's life expectancy; number of dependents recognized for VA purposes; potential rate of depletion of assets due to living and medical expenses; and family income.  

In May 2015, the Veteran reported a change in his net worth.  He provided detailed monthly expenses other than medical expenses, as well as a decrease in interest income for the year 2014, and a further expected decrease of interest income in 2015.  The Veteran reported a sum of $42,126.01 in interest bearing bank accounts, and also indicated that his property held for sale which was previously valued at $37,500, was currently worth $0.00.  

In June 2015, the Veteran submitted a Notice of Disagreement with the initial June 2014 denial of pension benefits.  The Veteran asserts that net worth should not have been a barrier to granting basic pension with Aid & Attendance.  

In response to the PMC's June 2015 correspondence inquiring about why the Veteran valued the property held for sale at $0.00, the Veteran responded with a new Pension Eligibility Verification Report (EVR) in September 2015.  He reported a total net worth of $83,965.00 in February 2015 (rental property following renovations was worth $42,720.00 and other assets totalling $41,245.00); and, indicated that as of June 2015, his assets were valued at $76,919.00, and further decreased to $66,469.96.00 as of August 2015.  The Veteran also asserted that back in August 2013, his property had fire damage and was not rentable or liquid for sale at that time.  He also asserts that the property operated at a loss from January 2014 through December 2015.  

In May 2016, the Veteran's daughter submitted additional income and net worth statements signed by her, and which indicated that the rental property was renovated, and was occupied at that time.  The rental income was $1000 per month.  The Veteran's daughter also provided a copy of the trust documents of the Veteran and his spouse, as well as a new address for the Veteran.  She requested two additional weeks to obtain additional information regarding the Veteran's net worth, assets, and income.  

The PMC responded that same month.  In May 2016 correspondence to the Veteran, sent to his new address, the PMC explained that all documents submitted to VA must be signed by the Veteran in order to be accepted for VA purposes.  The letter also acknowledged receipt of trust documents listing the Veteran's home, rental property, a trailer that was sold in 2012, and back account information.  However, the PMC explained that it could not ascertain the value of all of the assets in the trust, effective from December 2013 (the date of claim), and requested the Veteran to provide that information.  The PMC also requested from the Veteran the amount of gross monthly rental income received from February 1, 2015 to present.  In addition, the PMC referred to the Veteran's September 2015 EVR, noting that the Veteran reported that his rental property operated at a loss in 2014 and 2015; however, the PMC explained that it could not consider a loss without verification, and requested such from the Veteran.  

In addition to the above requests for additional information, the PMC issued a supplemental statement of the case (SSOC) in July 2016 which noted that it had previously requested the above financial information, but that it had not been received.  To date, the Veteran has not responded to the above requests from the PMC.  

The Board notes that the May 2016 correspondence and the July 2016 SSOC were sent to the Veteran's most recent address of record.  There is no allegation that the Veteran never received the correspondence.  To this end, there is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties, including in mailing notice.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  To rebut this presumption, the appellant, in addition to asserting nonreceipt, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309.  

The Board emphasizes that the duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Based on the foregoing available evidence, the Veteran's countable income was excessive for VA pension purposes, as explained above.  Beyond 2013, there is not enough evidence available to determine the Veteran's unreimbursed medical expenses, the value of his rental property, or verification of financial losses associated with the rental property.  The Board is unable to determine the amount of rental income received prior to January 2016.  As such, the available evidence demonstrates that the Veteran's family income exceeded the maximum annual limit set by law for a disability pension at the aid and attendance rate.  

Again, the Board acknowledges that the law provides that a claimant's countable income for pension purposes may be reduced by payment of unreimbursed medical expenses.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).  However, as previously made clear, the claimant has failed to provide specific information concerning payment of unreimbursed medical expenses.  The PMC also explained to the Veteran's daughter that documents submitted by her could not be accepted absent the Veteran's signature; however, no additional financial information was received with the Veteran's signature.  In other words, that information which may have been favorable to the Veteran's claim was not available, and hence, cannot be considered in this appeal.  Without such information, the Board concludes that the Veteran's claim for pension for this period must be denied.  

The Board acknowledges the Veteran's argument set forth in his September 2015 VA Form 9, that his assets will not likely last for the remainder of his life expectancy.  However, the law states that pension shall be denied or discontinued when the corpus of the estate of the veteran, and of the veteran's spouse, are such that under all the circumstances, including consideration of the annual income of the veteran and the veteran's spouse, it is reasonable that some part of this corpus be consumed for the veteran's maintenance.  38 U.S.C. § 1522 (a); 38 C.F.R. § 3.274 (a).  Thus, as long as some part of the corpus of the estate is used for maintenance; and, the Veteran's income is not shown to be offset by allowable expenses which would reduce the Veteran's income for pension purposes below the MAPR, entitlement to VA pension benefits must be denied.  In other words, the question is not whether the Veteran's corpus will last throughout the remainder of the Veteran's life expectancy; but rather, whether some portion of that estate is available to use for maintanence at some point during the remainder of life expectancy.  Even if the Board concedes that the Veteran's rental property could not be reasonably liquidated due to fire, the remaining portion of his assests included cash that totalled more than the MAPR during the entire period covered by this claim, and the Veteran did not provide sufficient detail with regard to potentially deducible expenses to show otherwise.  

The Board must follow the controlling regulations, which do not allow it to award pension benefits unless it is established that the income for pension purposes is below the maximum annual pension rate and that the corpus of the estate cannot be adequately used to pay for the Veteran's maintenance.  

In sum, because the available evidence in this case shows that the Veteran's household income exceeded the income limits for purposes of payment of improved nonservice-connected pension benefits, the Veteran does not meet the eligibility requirements for pension benefits.


ORDER

Entitlement to VA nonservice-connected pension benefits is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


